Case 21-03007-sgj Doc 19-16 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 1 of 2




                   EXHIBIT 16
    Case 21-03007-sgj Doc 19-16 Filed 06/01/21                        Entered 06/01/21 22:37:43              Page 2 of 2


HCRE #12 $900K
Exhibit C
Closing Date                                  9/25/2019
Total Commitment                          $     900,000
Rate                                             8.000%
Note:                                     Payable On Demand; compounded annually on anniversary date

        Date           Interest Accrual    Interest Paid    Accrued Interest    Beg Prin Bal    Principal Paid   Ending Prin Bal
           9/25/2019                                                                                                 900,000.00
           9/30/2019             986.30         (986.30)                0.00       900,000.00     (204,732.70)       695,267.30
          10/15/2019           2,285.81                             2,285.81       695,267.30                        695,267.30
          10/31/2019           2,438.20                             4,724.01       695,267.30                        695,267.30
          11/30/2019           4,571.62                             9,295.63       695,267.30                        695,267.30
          12/31/2019           4,724.01                            14,019.64       695,267.30                        695,267.30
           1/31/2020           4,724.01                            18,743.65       695,267.30                        695,267.30
           2/29/2020           4,419.23                            23,162.88       695,267.30                        695,267.30
           3/31/2020           4,724.01                            27,886.89       695,267.30                        695,267.30
           4/30/2020           4,571.62                            32,458.51       695,267.30                        695,267.30
           5/31/2020           4,724.01                            37,182.52       695,267.30                        695,267.30
           6/30/2020           4,571.62                            41,754.14       695,267.30                        695,267.30
           7/31/2020           4,724.01                            46,478.14       695,267.30                        695,267.30
           8/31/2020           4,724.01                            51,202.15       695,267.30                        695,267.30
           9/25/2020           3,809.68       (55,011.84)              (0.00)      695,267.30       55,011.84        750,279.14
           9/30/2020             822.22                               822.22       750,279.14                        750,279.14
          10/31/2020           5,097.79                             5,920.01       750,279.14                        750,279.14
          11/30/2020           4,933.34                            10,853.35       750,279.14                        750,279.14
          12/31/2020           5,097.79                            15,951.14       750,279.14                        750,279.14
           1/21/2021           3,453.34              ‐             19,404.48       750,279.14                        750,279.14
           1/31/2021           1,644.45                            21,048.92       750,279.14                        750,279.14
           2/28/2021           4,604.45                            25,653.38       750,279.14                        750,279.14
           3/31/2021           5,097.79                            30,751.16       750,279.14                        750,279.14
           4/30/2021           4,933.34                            35,684.51       750,279.14                        750,279.14
           5/31/2021           5,097.79                            40,782.29       750,279.14                        750,279.14
           6/30/2021           4,933.34                            45,715.63       750,279.14                        750,279.14
           7/31/2021           5,097.79                            50,813.42       750,279.14                        750,279.14
           8/31/2021           5,097.79                            55,911.21       750,279.14                        750,279.14
           9/25/2021           4,111.12                            60,022.33       750,279.14                        750,279.14
           9/30/2021             822.22                            60,844.55       750,279.14                        750,279.14
          10/31/2021           5,097.79                            65,942.34       750,279.14                        750,279.14
          11/30/2021           4,933.34                            70,875.68       750,279.14                        750,279.14
          12/31/2021           5,097.79                            75,973.47       750,279.14                        750,279.14
           1/31/2022           5,097.79                            81,071.25       750,279.14                        750,279.14
